             Case 3:19-cv-05960-RBL Document 29 Filed 02/05/20 Page 1 of 4



                                                     THE HONORABLE RONALD B. LEIGHTON
 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7
     MARK HOFFMAN, on behalf of himself and all
 8   others similarly situated,
                                                         NO. 3:19-cv-05960-RBL
 9                                 Plaintiff,
                                                         NOTICE OF APPEARANCE
10
            vs.
11
     HEARING HELP EXPRESS, INC.,
12
                                   Defendant.
13

14

15   TO:    THE CLERK OF THE COURT:
16          PLEASE TAKE NOTICE that Benjamin M. Drachler of Terrell Marshall Law Group

17   PLLC hereby appears for Plaintiff Mark Hoffman in the above-captioned matter and requests

18   that copies of all papers and pleadings, except process, be served on him at Terrell Marshall

19   Law Group PLLC, 936 North 34th Street, Suite 300, Seattle, Washington, 98103-8869.

20

21

22

23

24

25

26

27
                                                                    TERRELL MARSHALL LAW GROUP PLLC
                                                                           936 North 34th Street, Suite 300
     NOTICE OF APPEARANCE - 1                                             Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-RBL                                                www.terrellmarshall.com
            Case 3:19-cv-05960-RBL Document 29 Filed 02/05/20 Page 2 of 4




 1          RESPECTFULLY SUBMITTED AND DATED this 5th day of February, 2020.

 2                                 TERRELL MARSHALL LAW GROUP PLLC
 3
                                   By: /s/ Benjamin M. Drachler, WSBA #51021
 4                                     Beth E. Terrell, WSBA #26759
                                       Email: bterrell@terrellmarshall.com
 5                                     Jennifer Rust Murray, WSBA #36983
                                       Email: jmurray@terrellmarshall.com
 6
                                       Adrienne D. McEntee, WSBA #34061
 7                                     Email: amcentee@terrellmarshall.com
                                       Benjamin M. Drachler, WSBA #51021
 8                                     Email: bdrachler@terrellmarshall.com
                                       936 North 34th Street, Suite 300
 9                                     Seattle, Washington 98103-8869
10                                     Telephone: (206) 816-6603

11                                     Anthony I. Paronich, Admitted Pro Hac Vice
                                       Email: anthony@paronichlaw.com
12                                     PARONICH LAW, P.C.
                                       350 Lincoln Street, Suite 2400
13
                                       Hingham, Massachusetts 02043
14                                     Telephone: (617) 485-0018
                                       Facsimile: (508) 318-8100
15
                                   Attorneys for Plaintiff and the Proposed Class
16

17

18

19

20

21

22

23

24

25

26

27
                                                            TERRELL MARSHALL LAW GROUP PLLC
                                                                  936 North 34th Street, Suite 300
     NOTICE OF APPEARANCE - 2                                    Seattle, Washington 98103-8869
                                                               TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-RBL                                       www.terrellmarshall.com
             Case 3:19-cv-05960-RBL Document 29 Filed 02/05/20 Page 3 of 4




 1                                     CERTIFICATE OF SERVICE

 2          I, Benjamin M. Drachler, hereby certify that on February 5, 2020, I electronically filed

 3   the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4   notification of such filing to the following:

 5                  David E. Crowe, WSBA #43529
                    Email: dcrowe@vkclaw.com
 6
                    VAN KAMPEN & CROWE PLLC
 7                  1001 Fourth Avenue, Suite 4050
                    Seattle, Washington 98154
 8                  Telephone: (206) 386-7353
                    Facsimile: (206) 405-2825
 9

10                  Ana Tagvoryan, Admitted Pro Hac Vice
                    Email: atagvoryan@blankrome.com
11                  Nicole Bartz Metral, Admitted Pro Hac Vice
                    Email: nbmetral@blankrome.com
12                  BLANK ROME LLP
                    2029 Century Park East, 6th Floor
13                  Los Angeles, California 90067
14                  Telephone: (424) 239-3400
                    Facsimile: (424) 239-3434
15
                    Jeffrey Rosenthal, Admitted Pro Hac Vice
16                  Email: rosenthal-j@blankrome.com
                    BLANK ROME LLP
17                  130 North 18th Street
18                  Philadelphia, Pennsylvania 19103
                    Telephone: (215) 569-5500
19                  Facsimile: (215) 569-5555

20                  Attorneys for Defendant
21

22

23

24

25

26

27
                                                                    TERRELL MARSHALL LAW GROUP PLLC
                                                                          936 North 34th Street, Suite 300
     NOTICE OF APPEARANCE - 3                                            Seattle, Washington 98103-8869
                                                                       TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-RBL                                               www.terrellmarshall.com
            Case 3:19-cv-05960-RBL Document 29 Filed 02/05/20 Page 4 of 4



            DATED this 5th day of February, 2020.
 1
                                         TERRELL MARSHALL LAW GROUP PLLC
 2

 3                                       By:     /s/ Benjamin M. Drachler, WSBA #51021
                                               Benjamin M. Drachler, WSBA #51021
 4                                             Email: bdrachler@terrellmarshall.com
                                               936 North 34th Street, Suite 300
 5                                             Seattle, Washington 98103
                                               Telephone: (206) 816-6603
 6
                                               Facsimile: (206) 319-5450
 7
                                         Attorneys for Plaintiff and the Proposed Class
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                TERRELL MARSHALL LAW GROUP PLLC
                                                                      936 North 34th Street, Suite 300
     NOTICE OF APPEARANCE - 4                                        Seattle, Washington 98103-8869
                                                                   TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-RBL                                           www.terrellmarshall.com
